Name: Commission Regulation (EEC) No 89/87 of 14 January 1987 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: accounting;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 13/ 10 Official Journal of the European Communities 15. 1 . 87 COMMISSION REGULATION (EEC) No 89/87 of 14 January 1987 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3666/86 (2), and in particular Article 8 (5) thereof, Whereas the application of the compensation system for storage costs was suspended with regard to preferential sugar for an experimental period comprising the mar ­ keting years 1982/83 to 1984/85 ; whereas the application of this system to preferential sugar has subsequently been discontinued on a permanent basis with effect from the 1985/86 marketing year ; Whereas in certain cases a manufacturer of sugar or a refiner has to store sugar which is eligible for reimburse ­ ment and sugar which is not so eligible together in the same warehouse without the possibility of distinguishing between them ; whereas, consequently in order, to be able to apply the reimbursement to the sugar in question, it is appropriate to make use of the pro rata rule taking account of the respective participation of each type of sugar in the initial stock ; whereas however when the quantity of sugar eligible for reimbursement included in the initial stock is relatively small , it is appropriate that this pro rata rule should not be applied ; Article 1 Regulation (EEC) No 1998/78 is hereby amended as follows : 1 . The first indent of Article 1 (2) (b) is replaced by the following : '  one of whose main activities consists of wholesale dealing in sugar and who purchases in each sugar marketing year not less than 1 0 000 tonnes of sugar eligible for reimbursement of storage costs for resale in an unaltered state,'. 2. Articles 4, 8 (4), 12 (2) and (3), 13 (4) and (5) are deleted. 3 . Article 13 ( 1 ) (c) is replaced by the following : '(c) a breakdown, as between the various warehouses in which his sugar and syrups are stored.' 4. The first and second subparagraphs of Article 14 {2) are replaced by the following : '2 . Where a manufacturer or a refiner stores at the same time and in the same warehouse both sugar eligible for reimbursement and sugar not so eligible without the possibility of distinguishing between them, then any exit of those sugars shall be regarded as constituted in the same proportions as those of the initial stock. However, where the quantity of sugar eligible for the said reimbursement is less than 150 tonnes the pro rata rule shall not apply for the storage month concerned. In this case the sugar eligible for reimbursement shall be considered to be the first to have left the warehouse . For purposes of the previous subparagraph, each quan ­ tity of sugar eligible for reimbursement or sugar not so eligible entering the said warehouse during a given month shall be added to the initial quantity of sugar eligible for reimbursement or sugar not so eligible, as the case may be, in store at the beginning of that month in that warehouse . The ratio between the two initial quantities, as modified by the quantities of each type of sugar entering , the warehouse during the month in question, shall be applied to all sugar leaving the warehouse during that month .' Whereas it is necessary to provide that the abovemen ­ tioned pro rata rule should continue to be applied in cases where the sugar to which this rule has already been applied is purchased by another person entitled to reim ­ bursement of storage costs ; whereas Commission Regula ­ tion (EEC) No 1998/78 (3), as last amended by Regulation (EEC) No 645/85 (4), should therefore as a consequence be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, (') OJ No L 177, 1 . 7. 1981 , p. 4. I2) OJ No L 339, 2. 12. 1986, p. 10 . (3) OJ No L 231 , 23 . 8 . 1978 , p. 5 . (4 OJ No L 73, 14. 3 . 1985, p. 18 . 15. 1 . 87 Official Journal of the European Communities No L 13/ 11 5. The following is inserted as Article 14b : 'Article 14b When sugar to which Article 14 (2) has already been applied is purchased by a person entitled to reimburse ­ ment of storage costs, the relationship between the quantity of sugar eligible for reimbursement and the quantity not so eligible resulting from the application of that provision shall remain applicable to the purchased sugar.' Article 2 This Regulation shall enter into force on 1 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1987. For the Commission Frans ANDRIESSEN Vice-President